FILED
                             NOT FOR PUBLICATION                            APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAYTRENA J. FRANCIS,                              No. 08-17277

               Plaintiff - Appellant,             D.C. No. 3:07-cv-06125-JSW

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                      Jeffrey S. White, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Kaytrena J. Francis appeals pro se from the district court’s judgment under

Federal Rule of Civil Procedure 54(b) dismissing her action arising from an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
incident at Eglin Air Force Base and subsequent criminal proceedings against her.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Orff v. United

States, 358 F.3d 1137, 1142 (9th Cir. 2004) (sovereign immunity);

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)

(personal jurisdiction); Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 749 (9th Cir.

2009) (absolute immunity); Guerrero v. Gates, 442 F.3d 697, 703 (9th Cir. 2006)

(failure to state a claim).

       We affirm for the reasons stated in the district court’s orders entered on

September 16, 2008, and September 30, 2008.

       To the extent Francis challenges the dismissal of the assault and battery

claims, we lack jurisdiction to consider her contentions because the dismissal of

those claims was beyond the scope of the Rule 54(b) judgment. See Air-Sea

Forwarders, Inc. v. Air Asia Co., 880 F.2d 176, 178-79 & n.1, 190 n.17 (9th Cir.

1989) (explaining that, on appeal from a Rule 54(b) order, there is no jurisdiction

over claims that are not within the scope of that order).

       Francis’s remaining contentions are unpersuasive.

       AFFIRMED.




                                           2                                    08-17277